DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 8-23 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sujatha Vathyam (Reg. No. 58918) on Monday, March 14, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1: A frame insert for an electrolyte chamber of an aqueous battery using a dissolved salt, the frame insert comprising:

a plurality of voids, wherein each of the plurality of voids is formed in a single corresponding rib and configured to allow gas to travel between the plurality of chambers;
an outer member surrounding the plurality of ribs and joined to the plurality of ribs at an outer lateral end of the plurality of ribs; and
a central member extending along a vertical lateral axis through the center of the frame insert within the outer member and joined to the outer member.

Claims 6-7: CANCELLED.

Claim 8: The frame insert of claim 1, wherein a majority of the plurality of ribs extend from the central member to the outer member.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of an aqueous battery using a dissolved salt comprising a frame insert comprising a plurality of ribs extending laterally and defining a plurality of chambers, the ribs are angled with respect to a horizontal lateral axis, an outer member surrounding the plurality of ribs and joined to the ribs at an outer lateral end, and a central member extending along a vertical axis 
While claim 1 is for a frame insert and claim 15 is for an aqueous battery comprising a frame insert, claim 1 is allowable for substantially the same reasons as claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Adamson et al. (WO 2016/057477) discloses a zinc-halide storage battery (an aqueous battery) and is concerned with reduced kinetics in the battery and bringing ions off the bottom of the cell ([0211]), which seems similar to the problems of stratification. However, while Adamson teaches a cathode cage 216 and separator 222 ([0146]-[0147]), either of these structures appearing to read on a frame insert, neither of these structures read on the claimed frame insert having the ribs or central member.
Smithers (US 2,198,845) has a storage battery having a separator 10/14 with spacer ribs 11 and 12 which are jagged, or spacer ribs 15 that that are arcuate (see Figs 1-4). However, neither of these embodiments have a central member extending along a vertical axis through the center of the frame insert within an outer member and joined to the outer member, nor voids.
Wilson et al. (US 2,591,754) teaches a lead-acid type storage battery (C1/L24-27) having a separator that has ribs 11 spacing groves 12 or a separator having portions 10 that are made 
Putt et al. (US 4,218,521) discloses a metal-halogen battery (a zinc-bromine) of rechargeable type (abstract) having a separator 32 having a main body 44 having a plurality of projections 46 on one side (in the vertical direction) and a plurality of longitudinally extending ribs 42 on the other side (see Fig 2). While either the projections 46 or the extending ribs 42 can be interpreted as the claimed plurality of ribs and the other interpreted as being the central member, Putt does not disclose one side (e.g. the ribs 42) having ribs angled with respect to a horizontal axis, an outer frame, and a central member joined with the outer member, nor voids. 
Grimes et al. (US 4,396,689) discloses a flow zinc bromide battery having a separator having ribs 32b that are longitudinal or angled, and projections 32a (see Figs 7a-dd). However, in the different embodiments, Grimes does not disclose or suggest a central member that extends along a vertical axis through the center of the frame insert and having a plurality of ribs angled with respect to the horizontal lateral axis in a single embodiment, and also does not teach or suggest an outer member that surround and is joined to the ribs and the central member nor voids. Further, because the battery is a flow type battery, it does not appear obvious to have a central member and a plurality of ribs angled with respect to the horizontal axis because such a configuration may change the flow across the separator.

Anderson et al. (US 4,555,459) teaches a battery grid with openings 26 that pass through the grid between wires 20 (Figs 1, 1a, 5). However, none of the openings pass through a single rib, and therefore does not render obvious the claim limitations regarding rib structure. In addition, while Anderson discloses a cross member 38 [a structure similar to the claimed central member] (see claim 5), the cross member does not pass through the center.
Stahura et al. (US 4,619,875) teaches a battery separator (abstract), generally used for a lead-acid battery (C1/L32-35). The separator has legs 18 (ribs) that are angled in order to prevent stratification in the battery (see Fig 1, C2/L38-45). However, Stahura does not disclose a structural analogous to the claimed central member, nor does Stahura teaches a plurality of voids as in claim 1.
Willmann et al. (US 5,240,468) and (US 5,250,372) teaches a separator 14/28 having ribs arranged vertically 16 (Figs 5-6) or at an angle aimed towards the center 30 [that is, angled with respect to the horizontal) such that the ribs near the center are near vertical (Figs 7-8). However, Willmann teaches the separator is generally used for a lead-acid battery (abstract) and does not teach or suggest a central member joined to an outer member and the outer member joined to the plurality of [other] ribs.
Faust et al. (US 6,376,126) teaches a battery container having spacer ribs 18 on the inside (see Fig 2), similar to the claimed ribs on a frame insert. The ribs can extend in any 

In summary, the best combination of references for claim 1 is Faust, or any of Putt, Gordon, Stahura, either Willmann in view of Faust.
Faust teaches a battery separator with ribs and voids wherein the ribs can be at any direction (including diagonally), and provides a motivation for providing the voids in ribs of other references; however, Faust does not teach or suggest a central member. 
Putt teaches a separator 32 having a main body 44 having a plurality of projections 46 on one side (in the vertical direction) and a plurality of longitudinally extending ribs 42 on the other side (see Fig 2); while either the projections 46 or the extending ribs 42 can be interpreted as the claimed plurality of ribs and the other interpreted as having the central member, Putt does not disclose one side (e.g. the ribs 42) having ribs angled with respect to a horizontal axis, an outer frame, a central member joined with the outer member, or a plurality of voids. Even if the interruptions/voids of the ribs of Faust can be combined with Putt, the combination still does not render obvious the outer member surrounding the ribs and central member and connected to the ribs and central member.

In summary, the best combination of references for claim 15 is Faust in view of Adamson. While Faust teaches a battery separator with ribs and voids wherein the ribs can be at any direction (including diagonally), Faust is generally concerned with a lead-acid battery, and does not disclose a structure that reads on the claimed central member extending along a vertical axis through the center of the frame. Even if the materials and electrolytes of Adamson (zinc halide) were combined with Faust, the combination would still lack and not render obvious the claimed central member.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                      

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725